Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 18


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       IN ADMIRALTY

  GREAT LAKES INSURANCE SE,
  Plaintiff,

  v.

  (1) CIAO BELLA II LLC and
  (2) M&M PRIVATE LENDING
  GROUP LLC,
  Defendants.
  _____________________________________/

  GREAT LAKES INSURANCE SE’S COMPLAINT FOR DECLARATORY JUDGMENT

          COMES NOW the Plaintiff, GREAT LAKES REINSURANCE SE, by and through its

  undersigned counsel, pursuant to 28 U.S.C. §2201 et seq, Federal Rule of Civil Procedure 8, and

  the Local Rules of the United States District Court for the Southern District of Florida, and for its

  Complaint seeking this Court's Declaratory Judgment would respectfully state as:

                                    JURISDICTION AND VENUE

  1. This is an action for declaratory relief pursuant to Title 28 of the United States Code, sec. 2201

       et seq, in that a present controversy exists between the parties hereto in which the Plaintiff asks

       this Court to adjudicate and determine the rights of the parties to a contract of marine insurance

       which is in dispute.

  2. Venue lies within the Southern District of Florida as this cause arises out of a policy of marine

       insurance delivered by the Plaintiff to the Assured named therein, Defendant CIAO BELLA II

       LLC, a Florida limited liability company which maintains its principal place of business in

       Hillsboro Beach, Florida.

  3. This is an admiralty and maritime cause within the meaning of Rule 9(h) of the Federal Rules

       of Civil Procedure, and this Court has subject-matter jurisdiction pursuant to Title 28 of the

       United States Code, sec. 1333.
                                                     1
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 18


  4. Plaintiff GREAT LAKES INSURANCE SE (hereinafter “GREAT LAKES”) is a marine

     insurance company organized and existing under the laws of the United Kingdom, with its

     office and principal place of business located in the United Kingdom, in the City of Leeds.

  5. Upon information and belief, Defendant CIAO BELL II LLC (hereinafter “CIAO BELLA”) is

     a Florida limited liability company which maintains its principal place of business in Hillsboro,

     Florida.

  6. Upon information and belief, Defendant M&M PRIVATE LENDING GROUP LLC

     (hereinafter “M&M”) is a Florida limited liability company which maintains its principal place

     of business in North Miami, FL.

                                   FACTUAL ALLEGATIONS

  7. On or about June 27, 2019, the Defendant CIAO BELLA submitted to the Plaintiff, via

     Defendant’s agent, an application for a policy of marine insurance. Such a submission was a

     routine aspect of the Plaintiff’s procedure for considering whether to agree to provide insurance

     coverage.

  8. A true and correct copy of the said application form completed and signed by Defendant and

     submitted to Plaintiff on or about June 27, 2019 by and on behalf of the Defendant by its agent

     is attached hereto as Exhibit 1.

  9. On or about June 27, 2019, Defendant CIAO BELLA submitted to the Plaintiff, via

     Defendant’s agent, a Letter of Compliance with Marine Survey Recommendations. Such a

     submission was a routine aspect of the Plaintiff’s procedure for considering whether to agree

     to issue a policy affording marine insurance coverage on the vessel referenced therein.

  10. A true and correct copy of the said Letter of Compliance with Marine Survey

     Recommendations form completed and signed by the Defendant on June 17, 2019, and




                                                  2
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 18


     submitted to Plaintiff on or about June 27, 2019, by and on behalf of the Defendant by its agent

     is attached hereto as part of Exhibit 1.

  11. Plaintiff agreed to issue its Policy No. CSRYP/17663 based upon the representations set forth

     in, and the material information disclosed in, the application and Letter of Compliance. Ex 1.

  12. On or about June 27, 2019, Plaintiff GREAT LAKES, in exchange for good and valuable

     consideration, issued to Defendant CIAO BELLA Marine Insurance Policy No.

     CSRYP/176632 affording Hull & Machinery coverage on the 2001 80’ Lazzara with MTU

     twin 1150ph gas engine vessel named Ciao Bella II in the amount of $800,000.00.

  13. A true and correct copy of the declarations page for Marine Insurance Policy No.

     CSRYP/176632 (hereinafter “the Policy”) is attached hereto as Exhibit 2. A true and correct

     copy of SYP/8/PPO is attached hereto as Exhibit 3. A true and correct copy of the Hurricane

     Deductible Endorsement, Claims Guidance, Treating Customers Fairly statement, and Privacy

     and Data Protection statement are attached hereto as Exhibit 4.

  14. Defendant M&M is named as the Loss Payee under the Policy. Ex 2.

  15. On or about October 1, 2019, the Ciao Bella II is alleged to have sustained extensive damage

     due to water intrusion, leaks, and partial submersion. The General Liability Notice of

     Occurrence / Claim is attached here to as Exhibit 5.

  16. On or about October 1, 2019, the Ciao Bella II was repossessed by Defendant M&M.

  17. Upon receipt of the first notice of loss described herein, Plaintiff GREAT LAKES caused an

     investigation to be made into the facts and circumstances surrounding the said incident.

  18. The said investigation established that the damage sustained by the insured vessel was not due

     to anything of a fortuitous nature and was not an event for which Plaintiff’s policy of marine

     insurance would afford any coverage.

  19. The said investigation established that the loss falls within the Policy’s various exclusions.

                                                   3
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 18


  20. The said investigation established that Defendant CIAO BELLA misrepresented facts on the

     Letter of Compliance.

  21. The said investigation established that Defendant CIAO BELLA breached the Policy’s Letter

     of Compliance warranty.

  22. The said investigation established that the Ciao Bella II was unseaworthy at the inception of

     the Policy, unseaworthy throughout the period of the Policy, and unseaworthy at the time of

     the loss.

  23. The said investigation established that Defendant CIAO BELLA breached the Policy’s fire

     extinguisher warranty.

                                      FIRST CAUSE OF ACTION

  24. Plaintiff GREAT LAKES repeats and realleges each and every allegation set forth in

     Paragraphs 7 through 23 as if set forth fully herein.

  25. 19. Defendant/Counter-Plaintiff's policy states, in pertinent part:

                                    2. INSURING AGREEMENT

                 This is a legally binding insurance contract between you and us,
                 incorporating in full the application signed by you. We will provide
                 the insurance coverage described in this insuring agreement, in
                 return for payment to us of the premium due and compliance by
                 covered persons with the provisions, conditions and warranties of
                 this insuring agreement.

                 3. Coverage A, Hull, Machinery, Equipment and Dinghy

                 If a sum insured is shown for Section A of the insuring agreement
                 declarations page, we provide coverage for accidental physical loss
                 of, or damage to the Scheduled Vessel which occurs during the
                 period of this insuring agreement and within the limits set out in the
                 insuring agreement declarations page, subject to the insuring
                 agreement provisions, conditions, warranties, deductibles and
                 exclusions.

  26. The incident in which Defendant CIAO BELLA’s vessel sustained damage on or about

     October 1, 2019 does not constitute an accidental physical loss for which coverage would be
                                                    4
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 18


      afforded under the express terms and provisions of Plaintiff GREAT LAKES’s policy of

      marine insurance.

  27. Notwithstanding the lack of any coverage under Plaintiff’s policy of marine insurance,

      Defendant CIAO BELLA has made demand upon Plaintiff for payment of an amount equal to

      the full amount necessary to effect repairs to, or to replace, the vessel insured under the said

      terms of the said policy of marine insurance

  28. As a result of the aforesaid lack of coverage under the terms of the Policy attached hereto,

      Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding

      the coverage afforded under the terms of Policy No. CSRYP/176632. Until such time as the

      Plaintiff is able to have its rights and responsibilities under the marine insurance policy

      construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and

      obligations under the terms of the said policy.

  29. Defendant’s demands for payment under the terms of the Policy attached hereto, and as a result

      of the lack of any coverage for the loss under the facts and circumstances described herein, a

      real and justiciable issue exists with respect to the existence of valuable rights under the terms

      of the Policy, and a bona fide, actual and present dispute exists calling for this Court's

      Declaratory Judgment.

                                      SECOND CAUSE OF ACTION

  30. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  31. Plaintiff’s policy states, in pertinent part:

                  Exclusions to Coverage A

                  Unless specifically agreed by us in writing and additional premium
                  charged the following losses and/or damages (whether incurred
                  directly or indirectly) are not covered by the insuring agreement:
                  …
                                                      5
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 18




                 b. Losses due to wear and tear, gradual deterioration, lack of
                 maintenance, inherent vice, weathering, insects, mould, animal and
                 marine life.
                 …

                 h. Loss or damage caused intentionally by you and/or any member
                 of your family.
                 …

                 r. Damage to the Scheduled Vessel’s engines, mechanical and
                 electrical parts, unless caused by an accidental external event such
                 as collision, impact with a fixed or floating object, grounding,
                 stranding, ingestion of a foreign object, lightning strike or fire.

  32. The incident in which Defendant CIAO BELLA’s vessel sustained damage on or about

     October 1, 2019 falls within the exclusions from coverage expressly stated in Plaintiff GREAT

     LAKES’s policy of marine insurance.

  33. Notwithstanding the lack of any coverage under Plaintiff’s policy of marine insurance,

     Defendant CIAO BELLA has made demand upon Plaintiff for payment of an amount equal to

     the full amount necessary to effect repairs to, or to replace, the vessel insured under the said

     terms of the said policy of marine insurance

  34. As a result of the aforesaid lack of coverage under the terms of the Policy attached hereto,

     Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding

     the coverage afforded under the terms of Policy No. CSRYP/176632. Until such time as the

     Plaintiff is able to have its rights and responsibilities under the marine insurance policy

     construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and

     obligations under the terms of the said policy.

  35. Defendant’s demands for payment under the terms of the Policy attached hereto, and as a result

     of the lack of any coverage for the loss under the facts and circumstances described herein, a

     real and justiciable issue exists with respect to the existence of valuable rights under the terms



                                                    6
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 18


      of the Policy, and a bona fide, actual and present dispute exists calling for this Court's

      Declaratory Judgment.

                                      THIRD CAUSE OF ACTION

  36. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  37. Plaintiff’s policy states, in pertinent part:

                  9. General Conditions & Warranties
                  …

                  m. This contract is null and void in the event of a non-disclosure or
                  misrepresentation of a fact or circumstances material to our
                  acceptance or continuance of this insurance. No action or inaction
                  by us shall be deemed a waiver of this provision.

  38. The investigation conducted by Plaintiff GREAT LAKES following the report of the loss

      revealed that Defendant misrepresented or failed to disclose material facts set forth in the Letter

      of Compliance certifying compliance with all recommendations set forth in a survey of the

      insured vessel.

  39. Had the Plaintiff/Counter-Defendant disclosed the material facts referenced herein, that certain

      of the recommendations had not in fact been complied with, the Plaintiff GREAT LAKES

      would not have agreed to insure the vessel and/or would have not have agreed to issue Policy

      No. CSRYP/176632 or would have charged a higher premium.

  40. Defendant’s misrepresentation and/or failure to disclose material facts constitutes a breach of

      the duties imposed upon the Plaintiff/Counter-Defendant by the express terms of the policy

      and under the applicable principles of federal admiralty law.

  41. Defendant’s breach of the policy and the duties imposed under federal admiralty law renders

      the said policy void ab initio and/or entitles the Plaintiff to declare the said policy void from

      its inception.

                                                      7
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 18


  42. Notwithstanding the said breach of the policy and the lack of any coverage under Defendant’s

      policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an

      amount equal to the full costs of repairs and/or to the full amount of the insured value of the

      vessel under the said policy of marine insurance.

  43. As a result of the aforesaid lack of coverage under the terms of the terms of the policy attached

      hereto, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment

      regarding the coverage afforded under the terms of Policy No. CSRYP/176632. Until such

      time as the Plaintiff is able to have its rights and responsibilities under the marine insurance

      policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

      responsibilities and obligations under the terms of the said policy.

  44. As a result of the Defendant’s demands for payment under the terms of the policy of marine

      insurance attached hereto, and as a result of the lack of any coverage for the loss under the

      facts and circumstances described herein, a real and justiciable issue exists with respect to the

      existence of valuable rights under the terms of the policy of marine insurance, and a bona fide,

      actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                      FOURTH CAUSE OF ACTION

  45. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  46. Plaintiff’s policy states, in pertinent part:

                  9. General Conditions & Warranties
                  …

                  r. Unless we agree in writing to the contrary, if we request a survey
                  of the Scheduled Vessel then it is warranted that such survey is in
                  existence prior to the effective date of this insurance and a copy of
                  the same must be received by us within 30 days of the effective date
                  of this agreement. If the survey makes any recommendations with
                  respect to the Scheduled Vessel, then it is warranted that all such
                  recommendations are completed prior to any loss giving rise to any
                                                      8
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 18


                 claim hereunder, by skilled workmen using fit and proper materials
                 and that either:

                 i.      The surveyor who carried out the survey certifies in writing
                         that all recommendations have been completed to his (the
                         surveyor’s) satisfaction prior to any loss and/or claim

                 Or,

                 ii.     The workmen/repair yard that carried out the said work
                         and/or recommendations certifies in writing that all
                         recommendations have been completed prior to any loss and/
                         or claim. Failure to comply with this warranty will void this
                         agreement from inception.

  47. The Letter of Compliance states in pertinent part:

                         Letter of Survey Recommendations Compliance
                 …

                 I certify, as owner of the vessel, that all recommendations pertaining
                 to the above vessel contained within the detailed survey submitted
                 here, have been complied with, other than those listed below, along
                 with the date of expected completion…
                 …

  48. The investigation conducted by Plaintiff GREAT LAKES following the report of the loss

     revealed that Defendant did not comply with all the survey recommendations.

  49. The Defendant’s failure to comply with survey recommendations constitutes a breach of the

     survey compliance warranty and breach of the Letter of Survey Recommendations

     Compliance.

  50. Notwithstanding the said breaches and the lack of any coverage under Plaintiff’s policy of

     marine insurance, Defendant has made demand upon Plaintiff for payment of an amount equal

     to the full costs of repairs and/or to the full amount of the insured value of the vessel under the

     said policy of marine insurance.

  51. As a result of the aforesaid lack of coverage under the terms of the terms of the policy attached

     hereto, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment

                                                   9
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 18


      regarding the coverage afforded under the terms of Policy No. CSRYP/176632. Until such

      time as the Plaintiff is able to have its rights and responsibilities under the marine insurance

      policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

      responsibilities and obligations under the terms of the said policy.

  52. As a result of the Defendant’s demands for payment under the terms of the policy of marine

      insurance attached hereto, and as a result of the lack of any coverage for the loss under the

      facts and circumstances described herein, a real and justiciable issue exists with respect to the

      existence of valuable rights under the terms of the policy of marine insurance, and a bona fide,

      actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                      FIFTH CAUSE OF ACTION

  53. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  54. Plaintiff’s policy states, in pertinent part:

                  9. General Conditions & Warranties
                  …

                  b. It is warranted that the Scheduled Vessel is seaworthy at all times
                  during the duration of this insuring agreement. Breach of this
                  warranty will void this insuring agreement from its inception.

  55. The post-incident investigation carried out by the Plaintiff established that the Ciao Bella II

      was unseaworthy at the inception of the Policy.

  56. The post-incident investigation carried out by the Plaintiff established that the Ciao Bella II

      was unseaworthy throughout the duration of the Policy.

  57. The post-incident investigation carried out by the Plaintiff established that the Ciao Bella II

      was unseaworthy at the time of the loss that is the subject of the present suit.

  58. The post-incident investigation carried out by the Plaintiff established that the loss suffered by

      the Ciao Bella II was caused by the vessel’s unseaworthy condition.
                                                      10
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 18


  59. Defendant CIAO BELLA was therefore in direct violation of the said express warranty set

     forth in Plaintiff’s policy of marine insurance.

  60. Defendant CIAO BELLA was therefore in direct violation of the first and second warranties

     of seaworthiness implied under federal admiralty law.

  61. Defendant’s breach of these express and implied seaworthiness warranties renders the Policy

     void ab initio and/or entitles the Plaintiff to declare the said policy void.

  62. Defendant’s breach of these express and implied seaworthiness warranties permits the Plaintiff

     to avoid liability for the costs of repairing or replacing the vessel as a result of the incident of

     October 1, 2019.

  63. Notwithstanding the said breach of these express and implied seaworthiness warranties and the

     lack of any coverage under Plaintiff's policy of marine insurance, Defendant CIAO BELLA

     has made demand upon Plaintiff for payment of an amount equal to the full amount necessary

     to effect repairs to, or in the alternative, to replace, the vessel insured under the terms of the

     said policy of marine insurance.

  64. As a result of the Defendant’s breach of these express and implied warranties and the aforesaid

     lack of coverage under the terms of the terms of the policy attached hereto, Plaintiff has

     sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding the coverage

     afforded under the terms of Policy No. CSRYP/176632. Until such time as the Plaintiff is able

     to have its rights and responsibilities under the marine insurance policy construed by this Court,

     Plaintiff will suffer uncertainty with respect to its responsibilities and obligations under the

     terms of the said policy.

  65. As a result of the Defendant‘s demands for payment under the terms of the policy of marine

     insurance attached hereto, and as a result of the lack of any coverage for the loss under the

     facts and circumstances described herein, a real and justiciable issue exists with respect to the

                                                   11
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 18


      existence of valuable rights under the terms of the policies of marine insurance, and a bona

      fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                        SIXTH CAUSE OF ACTION

  66. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  67. Plaintiff’s policy states, in pertinent part:

                   9. General Conditions & Warranties
                   …

                   k. If the Scheduled Vessel is fitted with fire extinguishing
                   equipment, then it is warranted that such equipment is properly
                   installed and is maintained in good working order. This includes the
                   weighing of tanks once a year, certification/tagging and recharging
                   as necessary.

  68. The post-incident investigation carried out by the Plaintiff established that the certification of

      the fire extinguishers aboard the Ciao Bella II was expired.

  69. Defendant CIAO BELLA was therefore in direct violation of the said express warranty set

      forth in Plaintiff’s policy of marine insurance.

  70. Defendant’s breach of this express warranty renders the Policy void ab initio and/or entitles

      the Plaintiff to declare the said policy void.

  71. Defendant’s breach of this express warranty permits the Plaintiff to avoid liability for the costs

      of repairing or replacing the vessel as a result of the incident of October 1, 2019.

  72. Notwithstanding the said breach of this express warranty and the lack of any coverage under

      Plaintiff’s policy of marine insurance, Defendant CIAO BELLA has made demand upon

      Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or in

      the alternative, to replace, the vessel insured under the terms of the said policy of marine

      insurance.



                                                       12
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 18


  73. As a result of the Defendant’s breach of this express warranty and the aforesaid lack of

      coverage under the terms of the terms of the policy attached hereto, Plaintiff has sustained

      actual prejudice and seeks this Court’s Declaratory Judgment regarding the coverage afforded

      under the terms of Policy No. CSRYP/176632. Until such time as the Plaintiff is able to have

      its rights and responsibilities under the marine insurance policy construed by this Court,

      Plaintiff will suffer uncertainty with respect to its responsibilities and obligations under the

      terms of the said policy.

  74. As a result of the Defendant‘s demands for payment under the terms of the policy of marine

      insurance attached hereto, and as a result of the lack of any coverage for the loss under the

      facts and circumstances described herein, a real and justiciable issue exists with respect to the

      existence of valuable rights under the terms of the policies of marine insurance, and a bona

      fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                      SEVENTH CAUSE OF ACTION

  75. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

      as if set forth fully herein.

  76. Plaintiff’s policy states, in pertinent part:

                  9. General Conditions & Warranties
                  …

                  f. If you sell or pledge the Scheduled Vessel or otherwise transfer
                  ownership in part of in full, or give up possession of the Scheduled
                  Vessel, whether actual or otherwise, this insuring agreement is
                  immediately cancelled by your action unless you have our prior
                  written agreement to the contrary.

  77. The post-incident investigation carried out by the Plaintiff established that the Ciao Bella II

      was repossessed by Defendant M&M on or about October 2, 2019.

  78. Defendant CIAO BELLA was therefore in direct violation of the said express warranty set

      forth in Plaintiff’s policy of marine insurance.
                                                      13
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 18


  79. Defendant’s breach of this express warranty renders the Policy immediately cancelled and/or

     entitles the Plaintiff to declare the said policy immediately cancelled.

  80. Defendant’s breach of this express warranty permits the Plaintiff to avoid liability for the costs

     of repairing or replacing the vessel as a result of the incident of October 1, 2019.

  81. Notwithstanding the said breach of this express warranty and the lack of any coverage under

     Plaintiff’s policy of marine insurance, Defendant CIAO BELLA has made demand upon

     Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or in

     the alternative, to replace, the vessel insured under the terms of the said policy of marine

     insurance.

  82. As a result of the Defendant’s breach of this express warranty and the aforesaid lack of

     coverage under the terms of the terms of the policy attached hereto, Plaintiff has sustained

     actual prejudice and seeks this Court’s Declaratory Judgment regarding the coverage afforded

     under the terms of Policy No. CSRYP/176632. Until such time as the Plaintiff is able to have

     its rights and responsibilities under the marine insurance policy construed by this Court,

     Plaintiff will suffer uncertainty with respect to its responsibilities and obligations under the

     terms of the said policy.

  83. As a result of the Defendant‘s demands for payment under the terms of the policy of marine

     insurance attached hereto, and as a result of the lack of any coverage for the loss under the

     facts and circumstances described herein, a real and justiciable issue exists with respect to the

     existence of valuable rights under the terms of the policies of marine insurance, and a bona

     fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                     EIGHTH CAUSE OF ACTION

  84. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 7 through 23

     as if set forth fully herein.

                                                   14
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 18


  85. Plaintiff’s policy states, in pertinent part:

                  Policy Schedule
                  …

                  Loss Payee: M&M           Private     Lending       Group      LLC,
                  ISAOA/ATIMA, 12550 Biscayne Blvd, Suite 400, North Miami, FL
                  33181. ETI Financial Corp, PO Box 829522, Pembroke Pines, FL
                  33082 in respect of total loss or constructive total loss of the hull
                  only[.]

  86. Based on the express terms of the Policy, Defendant M&M is merely the Loss Payee.

  87. As a result of Defendant M&M’s status as a mere Loss Payee under the Policy, Defendant

      M&M cannot possibly have any right to coverage greater than the Named Insured, Defendant

      CIAO BELLA.

  88. Notwithstanding Defendant M&M’s status as a mere Loss Payee, and notwithstanding the lack

      of coverage under the Policy as detailed in the seven prior causes of action, Defendant M&M

      has made demand upon Plaintiff for payment of an amount equal to the full amount necessary

      to effect repairs to, or in the alternative, to replace, the vessel insured under the terms of the

      said policy of marine insurance.

  89. As a result of Defendant M&M demands for coverage under the terms of the terms of the

      policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

      Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

      CSRYP/176632. Until such time as the Plaintiff is able to have its rights and responsibilities

      under the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with

      respect to its responsibilities and obligations under the terms of the said policy.

  90. As a result of the Defendant M&M’s demands for payment under the terms of the policy of

      marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

      the facts and circumstances described herein, a real and justiciable issue exists with respect to



                                                      15
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 16 of 18


     the existence of valuable rights under the terms of the policies of marine insurance, and a bona

     fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

        WHEREFORE, Defendant/Counter-Plaintiff demands judgment from the Court:

     (A) Declaring that the relationship of insurer and insured does not exist between

          Defendant/Counter-Plaintiff and Plaintiff/Counter-Defendant OPENWATER as regards

          the incident of October 1, 2019 in which the insured vessel is alleged to have sustained

          damage;

     (B) Declaring that Plaintiff’s Policy No. CSRYP/167347 does not afford coverage to the

          Defendant CIAO BELLA for the incident of October 1, 2019 in which the insured vessel

          is allege to have sustained damage;

     (C) Declaring that neither the incident of nor the damage resulting from the incident of

          October 1, 2019 constitute an accidental physical loss;

     (D) Declaring that the loss or damage resulting from the incident of October 1, 2019 is

          excluded from coverage by the express terms of the Policy;

     (E) Declaring that the Defendant’s misrepresentation and/or non-disclosure of material facts

          as described herein voids the coverage afforded under the Policy and allows the Plaintiff

          to void and/or to rescind the said policy;

     (F) Declaring that the Defendant’s breach of the Policy’s warranty of completion of all

          survey recommendations by the Defendant as described herein voids the Policy ab initio

          and relieves the Plaintiff from any and all liability to the said Defendant under the terms

          of the Hull & Machinery coverage afforded under the said policy of marine insurance;

     (G) Declaring the Defendant’s breach of the Policy’s express and implied seaworthiness

          warranties as described herein voids the Policy ab initio and relieves the Plaintiff from




                                                 16
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 17 of 18


           any and all liability to the said Defendant under the terms of the Hull & Machinery

           coverage afforded under the said policy of marine insurance;

     (H) Declaring the Defendant’s breach of the Policy’s express fire extinguisher warranty as

           described herein voids the Policy ab initio and relieves the Plaintiff from any and all

           liability to the said Defendant under the terms of the Hull & Machinery coverage afforded

           under the said policy of marine insurance;

     (I)   Declaring that the Defendant’s breach of the Policy’s express transfer of ownership or

           possession clause cancels the Policy and relieves the Plaintiff from any and all liability

           to the said Defendant under the terms of the Hull & Machinery coverage afforded under

           the said policy of marine insurance;

     (J)   Declaring that Defendant M&M, as the mere Loss Payee under the Policy, is entitled to

           no great rights or coverage under the Policy than Defendant CIOA BELLA.

     (K) Any and all such other and further relief as the Court may deem proper and appropriate

           in the premises.



  Dated:        December 5, 2019
                Fort Lauderdale, Florida


                                                  GOLDMAN & HELLMAN
                                                  Attorneys for Defendant
                                                  8751 W. Broward Boulevard
                                                  Suite 404
                                                  Fort Lauderdale, Florida 33324
                                                  Tel (954) 356-0460
                                                  Fax (954) 832-0878

                                                  By:    /s/ Jacqueline L. Goldman
                                                         JACQUELINE L. GOLDMAN, ESQ.
                                                         FLA. BAR NO. 1005573




                                                    17
Case 0:19-cv-62989-RKA Document 1 Entered on FLSD Docket 12/05/2019 Page 18 of 18


                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on December 5, 2019, a true and correct copy of the foregoing,
  along with a summons and request for waiver of service of process, is being served on the
  following Defendants by United States First Class Mail:

  Ciao Bella II, LLC
  900 Hillsboro Mile
  Hillsboro Beach, FL 33062

  Respectfully submitted December 5, 2019.


                                             GOLDMAN & HELLMAN
                                             Attorneys for Defendant
                                             8751 W. Broward Boulevard
                                             Suite 404
                                             Fort Lauderdale, Florida 33324
                                             Tel (954) 356-0460
                                             Fax (954) 832-0878


                                             By:    /s/ Jacqueline L. Goldman
                                                    JACQUELINE L. GOLDMAN, ESQ.
                                                    FLA. BAR NO. 1005573




                                               18
